Index United States Securities and Exchange Commission Washington, D.C.20549 FORM 10-QSB (Mark one) [X] Quarterly Report under Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended December 31, [ ] Transition Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Commission File Number:0-11914 CAPRIUS, INC. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 22-2457487 (I.R.S.Employer Identification No.) One UniversityPlaza, Suite 400, Hackensack, NJ07601 (Address of principal executive offices)(Zip Code) Issuer’s telephone number:(201) 342-0900 N/A (Former name, former address, and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) filed all reports required to be filed under Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by a checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X State the number of shares outstanding of issuer’s classes of common equity, as of the latest practicable date. Class Common Stock, Par Value $0.01 Outstanding at February 11, 2008 4,276,902 shares Index CAPRIUS, INC. AND SUBSIDIARIES INDEX Page No. PART I - FINANCIAL INFORMATION ITEM 1.UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Condensed Consolidated Balance Sheet at December 31, 2007 3 Condensed Consolidated Statements of Operations for the three months ended December 31, 2007 and 2006. 4 Condensed Consolidated Statement of Stockholders’ Equity for the three months ended December 31, 2007. 5 Condensed Consolidated Statements of Cash Flows for the three months ended December 31, 2007 and 2006 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3.CONTROLS AND PROCEDURES 14 PART II - OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 14 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 15 ITEM 6.EXHIBITS 15 SIGNATURES 16 2 Index CAPRIUS, INC.AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET December 31, (Unaudited) ASSETS Current Assets: Cash $ 3,840,690 Accounts receivable, net 849,672 Inventories 1,349,666 Other current assets 12,000 Total current assets 6,052,028 Property and Equipment: Office furniture and equipment 285,794 Leasehold improvements 34,374 320,168 Less:accumulated depreciation 208,971 Property and equipment, net 111,197 Other Assets: Goodwill 285,010 Other 16,486 Total other assets 301,496 Total Assets $ 6,464,721 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ 1,059,368 Customer deposits 52,016 Accrued expenses 92,071 Accrued compensation 232,230 Total current liabilities 1,435,685 Long-term Liabilities: Dividends Payable 83,458 Total Liabilities 1,519,143 Stockholders’ Equity: Preferred stock, $.01 par value Authorized - 1,000,000 shares Issued and outstanding - Series A, none; Series B, none, Series C, none Series D, stated value $12.40, convertible, 194,933 shares 2,417,200 Series E, stated value $250, convertible, 10,000 shares 2,500,000 Series F, stated value $60, convertible, 78,334 shares 4,700,040 Common stock, $.01 par value Authorized - 50,000,000 shares, issued3,850,787 shares and outstanding 3,849,662 shares 38,508 Additional paid-in capital 77,230,697 Accumulated deficit (81,938,617 ) Treasury stock (1,125 common shares, at cost) (2,250 ) Total stockholders’ equity 4,945,578 Total Liabilities and Stockholders' Equity $ 6,464,721 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index CAPRIUS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended December 31, 2007 December 31, 2006 Revenues: Product sales $ 693,656 $ 470,293 Consulting and royalty fees - 38,131 Total revenues 693,656 508,424 Operating Expenses: Cost of product sales 512,370 308,636 Research and development 69,201 91,083 Selling, general and administrative (including stock-based compensationof $ 67,988 and $44,262 for the three months ended December 31, 2007 and 2006) 1,147,591 902,538 Total operating expenses 1,729,162 1,302,257 Operating loss (1,035,506 ) (793,833 ) Interest income, net 3,254 6,558 - Net loss (1,032,252 ) (787,275 ) Dividends - Convertible Preferred Stock (83,458 ) - Deemed Dividend - Series F Convertible Preferred Stock (2,370,300 ) - Net loss attributable to common stockholders $ (3,486,010 ) $ (787,275 ) Net loss per basic and diluted common share $ (0.91 ) $ (0.23 ) Weighted average number of common shares outstanding, basic and diluted 3,849,662 3,464,716 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index CAPRIUS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) Series D Convertible Series E Convertible Series F Convertible Preferred Stock Preferred Stock Preferred Stock Common Stock Treasury Stock Additional Total Number Number Number Number Paid-in Accumulated Number Stockholders' of Shares Amount of Shares Amount of Shares Amount of Shares Amount Capital Deficit of Shares Amount Equity Balance, October 1, 2007 194,933 $ 2,417,200 10,000 $ 2,500,000 - $ - 3,850,787 $ 38,508 $ 77,451,648 $ (80,822,907 ) 1,125 $ (2,250 ) $ 1,582,199 Issuance of Series F Preferred Stock (See Note 4) 78,334 4,700,040 (288,939 ) 4,411,101 Dividends ($0.67 per Series D convertible preferred stock, $13.50 per Series E convertible preferred stock and $3.24 per Series F convertible preferred stock) (83,458 ) (83,458 ) Stock-based Compensation 67,988 67,988 Net loss (1,032,252 ) (1,032,252 ) Balance, December 31, 2007 194,933 $ 2,417,200 10,000 $ 2,500,000 78,334 $ 4,700,040 3,850,787 $ 38,508 $ 77,230,697 $ (81,938,617 ) 1,125 $ (2,250 ) $ 4,945,578 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Index CAPRIUS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the three months ended December 31, 2007 December 31, 2006 Cash Flows from Operating Activities: Net loss $ (1,032,252 ) $ (787,275 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 30,342 32,388 Stock-based compensation 67,988 44,262 Changes in operating assets and liabilities: Accounts receivable (16,639 ) 11,091 Inventories (438,422 ) (180,016 ) Other assets 64,678 - Accounts payable 317,687 227,489 Advances from customers (219,359 ) - Accrued expenses and compensation 34,861 26,358 Net cash used in operating activities (1,191,116 ) (625,703 ) Cash Flows from Investing Activities: Acquisition of property and equipment (13,952 ) (14,913 ) Net cash used in investing activities (13,952 ) (14,913 ) Cash Flows from Financing Activities: Net proceeds from issuance of Series F Preferred Stock 4,411,101 - Net cash provided byfinancing activities 4,411,101 - Net increase (decrease) in cash and cash equivalents 3,206,033 (640,616 ) Cash and cash equivalents, beginning of period 634,657 1,068,954 Cash and cash equivalents, end of period $ 3,840,690 $ 428,338 Supplemental Disclosures of Cash Flow Information: Cash paid for income taxes $ - $ 5,338 Non Cash-Flow Items: Conversion of 47,000 shares of Series D Preferred Stock to common shares $ - $ 582,800 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Index CAPRIUS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – THE
